           Case 2:19-cv-01329-JAD-DJA Document 20
                                               19 Filed 07/20/21
                                                        07/16/21 Page 1 of 4


1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     100 N. Carson Street
4    Carson City, NV 89701-4717
     Tel: (775) 684-1150
5    E-mail: drands@ag.nv.gov

6    CHRISTOPHER M. GUY, Bar No. 15239
      Deputy Attorney General
7    State of Nevada
     555 East Washington Ave., Suite 3900
8    Las Vegas, Nevada 89101
     Tel: (702) 486-3326
9    Email: cguy@ag.nv.gov

10   Attorneys for Defendants

11

12                          UNITED STATES DISTRICT COURT

13                                   DISTRICT OF NEVADA

14   KENNETH G. McDONALD,
                                                     Case No. 2:19-cv-01329-JAD-CWH
15                      Plaintiff,

16   vs.                                            MOTION TO CONTINUE EARLY
                                                    MEDIATION CONFERENCE SET
17   JAMES DZURENDA, N.D.O.C.                         FOR AUGUST 6, 2021, TO A
     DIRECTOR, et al.                               SUBSEQUENT DATE AND TIME
18
                        Defendants.
19
20         Specially Appearing Defendants, by and through counsel, Aaron D. Ford, Attorney

21   General of the State of Nevada, Douglas R. Rands, Senior Deputy Attorney General, and

22   Christopher M. Guy, Deputy Attorney General, hereby file this Motion To Continue

23   Early Mediation Conference Set For August 6, 2021, at 8:30 am One Week.

24   I.    BACKGROUND AND INTRODUCTION

25         This is a civil-rights action under 42 U.S.C. § 1983. Plaintiff Kenneth McDonald filed

26   a Complaint on May 27, 2021. ECF No. 15. This Court issued its Screening Order of the

27   Complaint on May 27, 2021. ECF No. 14. The Office of the Attorney General entered a

28   limited notice of appearance for the purposes of settlement discussions on June 17, 2021.



                                            Page 1 of 4
           Case 2:19-cv-01329-JAD-DJA Document 20
                                               19 Filed 07/20/21
                                                        07/16/21 Page 2 of 4


1    ECF No. 17. This Court issued an Order setting an Early Mediation Conference. ECF No.
2    18. The Order scheduled the mediation for August 6, 2021, at 8:30 AM. Id. Pursuant to the
3    Order, Defendants were ordered to make the necessary arrangements for Plaintiff to
4    appear by video conferencing. Id. at 2:17-20.
5          Defendants have been informed by Southern Desert Correctional Center that August
6    6, 2021, at 8:30 AM is not available. Defendants now move for the mediation to be continued
7    to a subsequent date and time.
8    II.   LEGAL STANDARD
9          District Courts have inherent power to control their dockets. Hamilton Copper &
10   Steel Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan,
11   958 F.2d 272, 273 (9th Cir. 1992). In addition to LR IA 6-1, Fed. R. Civ. P. 6(b)(1) governs
12   enlargements of time and provides as follows:
13                When an act may or must be done within a specified time, the
                  court may, for good cause, extend the time: (A) with or without
14                motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or (B) on motion made
15                after the time has expired if the party failed to act because of
                  excusable neglect.
16

17         “The proper procedure, when additional time for any purpose is needed, is to present
18   to the Court a timely request for an extension before the time fixed has expired (i.e., a
19   request presented before the time then fixed for the purpose in question has
20   expired).” Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa.
21   1962). The Canup Court explained that “the practicalities of life” (such as an attorney's
22   “conflicting professional engagements” or personal commitments such as vacations, family
23   activities, illnesses, or death) often necessitate an enlargement of time to comply with a
24   court deadline. Pickett v. Valdez, No. 317CV00567MMDWGC, 2019 WL 2570524, at *1 (D.
25   Nev. June 21, 2019) citing Canup, 31 F.R.D. 282, 283 (D. Pa. 1962). Extensions of time
26   “usually are granted upon a showing of good cause, if timely made.” Creedon v. Taubman,
27   8 F.R.D. 268, 269 (D. Ohio 1947). The good cause standard considers a party's diligence in
28



                                             Page 2 of 4
            Case 2:19-cv-01329-JAD-DJA Document 20
                                                19 Filed 07/20/21
                                                         07/16/21 Page 3 of 4


1    seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, Inc., 975
2    F.2d 604, 609 (9th Cir. 1992).
3    III.   ARGUMENT
4           Undersigned counsel has been informed that Southern Desert Correctional
5    Center cannot accommodate the on August 6, 2021, 8:30 AM date and time scheduled by
6    this Court’s Order, see ECF No. 18, due to a Second Judicial District Court case that is
7    scheduled at that time.
8           Counsel for Defendants has another mediation scheduled on Friday, August 13,
9    2021, at 11:15 AM.
10   IV.    CONCLUSION
11          Specially Appearing Defendants request that the mediation conference be moved
12   to a date and time after August 6, 2021, that works best for the mediator, other than
13   Friday, August 13, 2021, at 11:15 AM. 1
14          DATED this 16th day of July 2021.
15                                             AARON D. FORD
                                               Attorney General
16

17                                             By:    /s/Christopher M. Guy
                                                      CHRISTOPHER M. GUY, Bar No. 15239
18                                                    Deputy Attorney General
19                                                    Attorneys for Defendants
20
                                             ORDER
21

22   The Court finds good cause to GRANT the motion. IT IS HEREBY ORDERED
     that the Inmate Early Mediation scheduled for August 6, 2021 is VACATED.
23   The Court will issue a separate order resetting the mediation.
24
     DATED: July 20, 2021.
25                                            __________________________________
                                              Daniel J. Albregts
26                                            United States Magistrate Judge
27

28          1   The mediator will be mailed a copy of this Motion in conjunction with its filing.


                                                Page 3 of 4
           Case 2:19-cv-01329-JAD-DJA Document 20
                                               19 Filed 07/20/21
                                                        07/16/21 Page 4 of 4


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on July 16, 2021, I electronically filed the foregoing MOTION TO CONTINUE
4    EARLY MEDIATION CONFERENCE SET FOR AUGUST 6, 2021, TO A
5    SUBSEQUENT DATE AND TIME, via this Court’s electronic filing system. Parties who
6    are registered with this Court’s electronic filing system will be served electronically. For
7    those parties not registered service was made by emailing a copy at the addressed to the
8    following:
9          Kenneth G. McDonald #50925
           Southern Desert Correctional Center
10         P.O. Box 208
           Indian Springs, Nevada 89070-0208
11         Email: sdcclawlibrary@doc.nv.gov
           Plaintiff, Pro Se
12

13

14                                                 /s/Sheri Regalado
                                                   Sheri Regalado, An employee of the
15                                                 Office of the Attorney General
16

17

18

19
20

21

22

23

24

25

26

27

28



                                             Page 4 of 4
